13‐3687‐cr (L) 
United States v. Pierce 
 
                                        UNITED STATES COURT OF APPEALS 
                                            FOR THE SECOND CIRCUIT 
                                                                                 
                                                             

                                                 August Term 2014 
 
               (Argued:               October 17, 2014              Decided:         May 11, 2015) 
                                          
                   Docket Nos. 13‐3687‐cr, 13‐3930‐cr, 13‐3936‐cr 
                                                            
                                          
                           UNITED STATES OF AMERICA, 
                                          
                                             Appellee, 
                                              
                                        v. 
                                          
  EARL PIERCE, aka Sealed Defendant 3, aka Skeet Box, MELVIN COLON, aka Sealed 
  Defendant 2, aka Melly, JOSHUA MEREGILDO, aka Sealed Defendant 1, aka Killa, 
 
                                             Defendants‐Appellants, 
                                              
   NOLBERT MIRANDA, aka Sealed Defendant 4, aka PayDay, LEBITHAN GUZMAN, 
  aka Sealed Defendant 5, aka Levi, AUBREY PEMBERTON, aka Sealed Defendant 6, 
  aka Au, FELIPE BLANDING, aka Sealed Defendant 7, aka Hump, JAVON JONES, aka 
  Sealed Defendant 8, aka Capo, DANTE BARBER, aka Sealed Defendant 9, aka Tay, 
   NATHANIEL FLUDD, aka Juntao, ORFELINA BRITO, aka Becky, KEVIN PINERO, aka 
  SB, TOSHNELLE FOSTER, aka Tosh, BERNARD FOLKS, aka Akon, HASSEN BRITO, aka 
                   12, ENRIQUE BRITO, aka 13, WALTER APONTE, 
              
                                             Defendants.*        
                                                            
                                              
                     The Clerk of Court is respectfully requested to amend the caption 
                      *

as set forth above. 
               ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                   FOR THE SOUTHERN DISTRICT OF NEW YORK 

Before: 
                    KEARSE, WESLEY, AND CHIN, Circuit Judges. 
 
                                                           
                                        
             Appeals from judgments of the United States District Court for the 

Southern District of New York (Pauley, J.), convicting defendants‐appellants of, 

inter alia, conspiracy, racketeering, murder, narcotics trafficking, and firearms 

offenses.  Defendants‐appellants raise several issues on appeal: the sufficiency of 

the evidence, the admissibility of a rap video and images of tattoos posted on a 

defendantʹs Facebook page, the constitutionality of certain sections of the Stored 

Communications Act, 18 U.S.C. §§ 2702‐2703, the propriety of certain of the 

district courtʹs jury instructions, and whether the rule of lenity applies to the 

district courtʹs sequencing of sentences on multiple firearms convictions. 

                 AFFIRMED in part and REMANDED in part. 
                             
                                ____________________________ 
                                 
                                 NOLA B. HELLER, Assistant United States 
                                      Attorney (Adam Fee, Santosh Aravind, 
                                      Brian A. Jacobs, Assistant United States 
                                      Attorneys, on the brief), for Preet Bharara, 
                                      United States Attorney for the Southern 



                                            ‐ 2 ‐ 
 
                                           District of New York, New York, NY, for 
                                           Appellee. 
                                      
                                     GWEN M. SCHOENFELD, Law Office of Gwen M. 
                                           Schoenfeld, LLC, New York, NY, for 
                                           Defendant‐Appellant Earl Pierce.  
                                      
                                     MITCHELL DINNERSTEIN, New York, NY, for 
                                           Defendant‐Appellant Melvin Colon.  
                                      
                                     YING STAFFORD, New York, NY, for Defendant‐
                                           Appellant Joshua Meregildo. 
                                     ____________________________ 
                              
CHIN, Circuit Judge: 

                  Defendants‐appellants Earl Pierce, Melvin Colon, and Joshua 

Meregildo appeal from judgments of conviction entered in the United States 

District Court for the Southern District of New York (Pauley, J.) on September 25, 

2013, following a jury trial at which they were found guilty of, inter alia, 

conspiracy, racketeering, murder, narcotics trafficking, and firearms offenses.  

The district court sentenced Pierce principally to 600 monthsʹ imprisonment, 

Colon principally to life plus 420 monthsʹ imprisonment, and Meregildo 

principally to life plus 60 monthsʹ imprisonment.   

                  Defendants raise the following issues on appeal: the sufficiency of 

the evidence as to certain counts, the admissibility of a rap video and images of 



                                            ‐ 3 ‐ 
 
tattoos posted on a defendantʹs Facebook page, the constitutionality of certain 

sections of the Stored Communications Act, 18 U.S.C. §§ 2702‐2703 (the ʺSCAʺ), 

the propriety of certain of the district courtʹs jury instructions, and whether the 

rule of lenity applies to the district courtʹs sequencing of sentences on multiple 

firearms convictions under 18 U.S.C. § 924(c).  

             We affirm the district court in all respects, with one exception.  We 

remand for resentencing with respect to Pierceʹs firearms convictions, in 

accordance with the rule of lenity.   

                           STATEMENT OF THE CASE 

A.    Summary of the Facts 

             Viewed in the light most favorable to the government, United States 

v. Vitale, 459 F.3d 190, 191 (2d Cir. 2006), the evidence established the following: 

             Pierce, Colon, and Meregildo were members of a violent street gang, 

dubbed the Courtlandt Avenue Crew (ʺCACʺ) by the government, that engaged 

in the trafficking of crack cocaine, heroin, and marijuana in and around the 

Melrose Public Housing Developments and the Andrew Jackson Houses (the 

ʺMelrose‐Jackson Housesʺ) in the Melrose section of the Bronx.  CAC was formed 

in 2010 by Terry Harrison, who recruited young men around the Melrose‐



                                         ‐ 4 ‐ 
 
Jackson Houses to sell drugs, many of whom ‐‐ including Meregildo and Colon ‐‐ 

were already members of another gang, known as Godʹs Favorite Children, or 

ʺGFC.ʺ   

             Harrison was shot and killed in 2010 by an individual working for 

the rival ʺ321 Organization.ʺ  After Harrisonʹs murder, Meregildo assumed a 

leadership role in CAC, providing crack cocaine to the street dealers until he was 

arrested in January 2011.  After Meregildo was arrested, Colon took over some of 

the narcotics operations, supplying crack cocaine to members of CAC as well as 

to its customers.  Colon was arrested on the current charges in September 2011.  

In addition to their involvement in the extensive narcotics sales, Pierce, 

Meregildo, and Colon also actively participated in violence perpetrated against 

rival gangs and suspected law enforcement informants on behalf of CAC.   

B.    The Proceedings Below 

             Pierce, Colon, and Meregildo were charged along with more than a 

dozen other alleged members and associates of CAC, in an indictment filed June 

4, 2012.  The two‐month trial commenced on October 1, 2012.   

             As part of its case‐in‐chief, the government called forty witnesses, 

including six cooperating witnesses.  Five of the cooperating witnesses were 



                                        ‐ 5 ‐ 
 
former members of CAC who testified about the participation of Pierce, 

Meregildo, and Colon in the narcotics trafficking and violence.  The government 

also offered physical evidence, including seized drugs, drug paraphernalia, and 

firearms used in the commission of the murders.   

                 Additionally, the government introduced into evidence social media 

posts by members of CAC, which alluded to the narcotics sales and violent acts, 

including a rap video from Colonʹs Facebook page and photographs of his 

tattoos.      

                 The district court charged the jury on November 28, 2012.  The 

district court delivered an uncalled witness instruction, without making the 

modifications Meregildo had requested in the charge conference.  The jury began 

its deliberations.  The next day, November 29, the jury sent the court a note 

asking ʺ[a]s related to [Count Fifteen],1 is the conspiracy limited to the Courtlandt 

Avenue [C]rew?  Or working together or in concert with the Courtlandt Avenue 

Crew?ʺ  Trial Transcript (ʺTr.ʺ) 6462.  After hearing from both parties on the 

appropriate response, the district court instructed the jury ‐‐ over defense 

                                              
                      1          The government redacted the indictment at trial and renumbered 
the remaining counts in the verdict sheet to remove those counts in which the 
defendants were not charged.  We refer here to the counts as they appear in the non‐
redacted indictment.   
                                              ‐ 6 ‐ 
 
objections ‐‐ that Count Fifteen ʺdoes not allege that membership in the narcotics 

conspiracy requires membership in the Courtlandt Avenue Crew.ʺ  Id.    

            On December 4, 2012, the jury returned guilty verdicts against the 

defendants on multiple counts.  All three defendants were convicted of 

racketeering (Count One), racketeering conspiracy (Count Two), conspiracy to 

distribute narcotics (Count Fifteen), and possession of a firearm in furtherance of 

a drug‐trafficking offense (Count Twenty‐Eight).   

            Pierce was also convicted of conspiracy to murder in aid of 

racketeering (Count Three), a crime of violence in aid of racketeering (Count 

Eleven), and discharging a firearm in furtherance of a crime of violence (Count 

Twenty‐Four).  Colon was also convicted of, inter alia, conspiracy to murder and 

murder in aid of racketeering (Counts Seven, Eight, and Twelve), assault and 

attempted murder in aid of racketeering (Count Fourteen), and murder in 

connection with a drug‐trafficking offense (Count Eighteen).  Meregildo was also 

convicted of, inter alia, conspiracy to murder and murder in aid of racketeering 

(Counts Five and Six), and murder in connection with a drug‐trafficking offense 

(Count Seventeen). 




                                        ‐ 7 ‐ 
 
             All three defendants moved for judgments of acquittal and a new 

trial pursuant to Rules 29 and 33 of the Federal Rules of Criminal Procedure.  

Their motions were denied, and defendants were sentenced as set forth above.   

             These appeals followed. 

                                     DISCUSSION 

             Defendants present the following issues on appeal: (a) the 

sufficiency of the evidence with respect to certain counts as to Meregildo and 

Colon; (b) the admissibility of video and tattoo evidence as to Colon; (c) the 

constitutionality of the SCA as applied to Colon; (d) the propriety of certain of 

the district courtʹs jury instructions as to all three defendants; and (e) the 

calculation of Pierceʹs sentence. 

A.    Sufficiency of the Evidence 

             We review challenges to the sufficiency of evidence de novo.  United 

States v. Harvey, 746 F.3d 87, 89 (2d Cir. 2014) (per curiam).  A defendant ʺbears a 

heavy burdenʺ because ʺwe view the evidence in the light most favorable to the 

government, drawing all inferences in the governmentʹs favor and deferring to 

the juryʹs assessments of the witnessesʹ credibility.ʺ  Id. (internal quotation marks 

omitted).  We will sustain the juryʹs verdict if ʺany rational trier of fact could have 



                                          ‐ 8 ‐ 
 
found the essential elements of the crime beyond a reasonable doubt.ʺ  Jackson v. 

Virginia, 443 U.S. 307, 319 (1979) (emphasis in original). 

      1.      Meregildo 

             Meregildo challenges the sufficiency of the evidence with respect to 

whether: CAC was an association‐in‐fact enterprise as contemplated by RICO; he 

was a part of the alleged narcotics conspiracy; he was involved in the murder of 

Carrel Ogarro; and Ogarroʹs murder was in furtherance of the RICO enterprise or 

for pecuniary gain.   

             The thrust of Meregildoʹs principal argument is that the evidence at 

trial established merely random acts of violence in the vicinity of the Melrose‐

Jackson Houses, rather than ʺthe organization, continuity, structure or intent of 

an ʹenterpriseʹ as intended under RICO.ʺ  Meregildo Brief (ʺBr.ʺ) 38.  Specifically, 

he argues that the government failed to prove that CAC had the requisite 

hierarchy to satisfy the enterprise element of RICO; CAC lacked sufficient 

longevity to pursue the enterpriseʹs purpose; and the government failed to 

establish the separate existence of an enterprise as something distinct from the 

predicate acts.  These arguments fail, both legally and factually.   




                                         ‐ 9 ‐ 
 
             First, as a matter of law, the requirements for proving a racketeering 

enterprise are not so rigid as Meregildo contends.  As the Supreme Court noted 

in Boyle v. United States, ʺan association‐in‐fact enterprise is simply a continuing 

unit that functions with a common purpose.  Such a group need not have a 

hierarchical structure or a ʹchain of command.ʹʺ  556 U.S. 938, 948 (2009).  

Moreover, there is no hard‐and‐fast time period for satisfaction of the longevity 

prong.  ʺContinuity is both a closed‐ and open‐ended concept, referring either to 

a closed period of repeated conduct, or to past conduct that by its nature projects 

into the future with a threat of repetitionʺ  H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 

229, 241 (1989) (internal quotation marks omitted).  Finally, ʺthe evidence used to 

prove the pattern of racketeering activity and the evidence establishing an 

enterprise ʹmay in particular cases coalesce.ʹʺ  Boyle, 556 U.S. at 947 (quoting 

United States v. Turkette, 452 U.S. 576, 583 (1981)).   

              Second, as a factual matter, the evidence was sufficient to establish 

that CAC was an enterprise.  A cooperating witness testified that the crew had 

guns ʺ[t]o protect us from our beefs, our problems with other neighborhoods and 

other crews.ʺ  Tr. 637.  Related testimony established that the crew had a base of 

operations on Courtlandt Avenue near the Melrose‐Jackson Houses, members 



                                          ‐ 10 ‐ 
 
had tattoos and signs that signified their membership, and numerous crimes 

were committed by CAC members in furtherance of the enterprise, including the 

murders of Jason Correa, Carrel Ogarro, and Delquan Alston.  The evidence was 

sufficient to permit a rational juror to infer that Harrison and the other members 

of the crew ʺjoined in the shared purpose of selling drugs and promoting such 

sales.ʺ  United States v. Burden, 600 F.3d 204, 215 (2d Cir. 2010).  Hence, the 

governmentʹs evidence established that CAC was a continuing unit that 

functioned with a common purpose: the illicit sale of narcotics in and around the 

Melrose‐Jackson Houses.   

             We conclude further that sufficient evidence was presented at trial 

to show that Meregildo was a participant in the alleged narcotics conspiracy.  

Four cooperating witnesses, for example, testified that they had purchased 

marijuana from Meregildo, and two of them testified that they observed 

Meregildo receiving marijuana from Harrison.  One of the cooperating witnesses 

testified that Meregildo supplied him, as well as other GFC members, with crack 

cocaine to sell, and that Meregildo assumed a leadership role in the narcotics 

conspiracy after Harrisonʹs murder.  Another cooperating witness testified that 

Meregildo gave him bags of crack cocaine for distribution on multiple occasions.  



                                         ‐ 11 ‐ 
 
And a third cooperating witness testified that after Harrisonʹs death he observed 

Meregildo breaking up pieces of crack cocaine and packaging it in small baggies.  

The trial testimony of these primary cooperating witnesses was sufficient to 

establish that Meregildo ʺknew of the existence of the scheme alleged in the 

indictment and knowingly joined and participated in it.ʺ  United States v. Rahman, 

189 F.3d 88, 123 (2d Cir. 1999) (internal quotation marks omitted).  

             Finally, Meregildo contends that the evidence was insufficient to 

prove that he murdered and conspired to murder Carrel Ogarro or that he did so 

in aid of the enterprise or for pecuniary gain.  Meregildo points to evidence that 

Ogarro was in fact murdered by the cooperating witness Devin Parsons, possibly 

because of a personal problem Ogarro was having with Walter Aponte.  Parsons, 

however, testified that Meregildo shot Ogarro at Harrisonʹs direction, due to 

Harrisonʹs suspicion that Ogarro was ʺsnitchingʺ with regards to CACʹs 

activities.  Tr. 2301.  Parsons described how, in July 2010, he, Meregildo, and 

Aponte waited for Ogarro near the Melrose‐Jackson Houses basketball court, and 

how he and Meregildo both fired their guns at Ogarro, hitting him repeatedly.  

He also testified that Harrison promised Meregildo and Parsons $5,000 to kill 

Ogarro.   



                                       ‐ 12 ‐ 
 
             Meregildo argues that Parsonsʹ testimony was contradicted by 

forensic evidence and other testimony.  But the jury could have reasonably 

rejected Meregildoʹs contentions and accepted the governmentʹs proof, and 

apparently it did so.  Thus, the evidence was sufficient to permit the inference 

that Meregildo was a member of the alleged narcotics conspiracy and that he 

participated in the murder of Ogarro in aid of the CAC enterprise.   

      2.      Colon 

             Colon argues that the evidence presented at trial was insufficient for 

the jury to find him guilty of murdering Delquan Alston while engaged in the 

narcotics conspiracy, in violation of 21 U.S.C. § 848(e)(1)(A), though Colon does 

not challenge the sufficiency of the evidence with respect to his committing the 

underlying murder.   

             We have held that Section 848(e)(1)(A) liability does not require 

active involvement in drug distribution.  United States v. Santos, 541 F.3d 63, 65, 

73 (2d Cir. 2008) (ʺThat [the defendant] did not participate in the narcotics 

conspiracy in some way other than carrying out the murders does not undermine 

the sufficiency of the evidence that he was a co‐conspirator.ʺ).  ʺ[T]he 

government need only prove beyond a reasonable doubt that one motive for the 



                                        ‐ 13 ‐ 
 
killing . . . was related to the drug conspiracy.ʺ  United States v. Desinor, 525 F.3d 

193, 202 (2d Cir. 2008) (emphasis in original).   

             Parsons testified that on August 27, 2010, he and Colon shot and 

killed Alston.  Parsons was at a restaurant in the Bronx with Harrison and Colon 

when Harrison told Colon that Alston was selling fake crack cocaine to CAC 

customers, and that Alston was rumored to be a law enforcement informant.  

Harrison asked Colon and Parsons to kill Alston, promising to pay them.  On the 

night of the murder, Colon, Parsons, and Alston sat on a bench and talked near a 

Courtlandt Avenue apartment building.  Parsons asked Alston to go buy some 

rolling paper for marijuana.  Parsons and Colon followed him as he walked to 

the store.  On the way, Alston stopped to urinate against the wall of a building.  

When he turned back around, Colon shot him in the head with a .40 caliber pistol 

that Parsons had given to him.   

             Though Colon does not dispute that he murdered Alston, he points 

to testimony by a government witness that he told someone he met in pretrial 

detention that he killed Alston not as part of a contract murder, but because 

Alston threatened to kill one of Colonʹs friends.  Colon also contends that he 

could not have been a part of the narcotics conspiracy because he was released 



                                         ‐ 14 ‐ 
 
from juvenile detention only a month before Harrisonʹs death, and that he was 

selling drugs independently from CAC, and often in direct competition with 

CAC.  At trial, however, the government presented contrary evidence, including 

the evidence described above that Colon killed Alston at Harrisonʹs request 

because Alstonʹs actions were threatening CACʹs narcotics activity.  Hence, the 

jury could have rationally inferred that Colon had the requisite intent to commit 

the murder in aid of the drug trafficking conspiracy.  See Santos, 541 F.3d at 73.      

B.    The Video and Tattoo Evidence 

             Colon contends that his First Amendment rights were violated when 

the district court permitted the government to present as evidence a rap video 

and images of his tattoos, some of which he had posted to his Facebook page.  

Though we ordinarily review evidentiary rulings for abuse of discretion, because 

Colon failed to raise these objections at trial we review the admission of this 

evidence for plain error.  See United States v. Fell, 531 F.3d 197, 209 (2d Cir. 2008). 

             The district court admitted into evidence a video that was made in 

December 2011 in the Melrose‐Jackson Houses and depicted Colon, a 

cooperating witness Aubrey Pemberton, and a number of GFC members.  In the 

video, Colon is seen rapping: ʺYG to OG / Somebody make somebody nose bleed 



                                         ‐ 15 ‐ 
 
/ Iʹm OG shoot the Ruger / Iʹm a shooter.ʺ  Tr. 2134‐36.  At trial, Pemberton 

served as a guide through the lyrics, testifying that the Young Gunnaz crew, or 

YG, was feuding with the OG (formerly the GFC).  The video helped establish 

Colonʹs association with members of the enterprise and his motive to participate 

in the charged conduct against members of the Young Gunnaz.     

             The district court also allowed the government to offer photographs 

of Colonʹs tattoos, some of which he had posted on his Facebook page.  One of 

the photographs was a close‐up of Colonʹs hand, showing his ʺY.G.K.ʺ tattoo, 

which stands for ʺYoung Gunnaz Killer.ʺ  In some of the photographs Colon is 

pointing a gun at his Y.G.K. tattoo, indicating, according to the government, his 

desire to harm members of the Young Gunnaz.  Other tattoos depicted in the 

photographs introduced at trial included one on his right arm that read 

ʺCourtlandtʺ; tattoos on his left arm that referenced Meregildoʹs nicknames 

(ʺYoungʺ and ʺKillaʺ); and one stating ʺM.I.P. [Mac In Peace] T‐Money,ʺ referring 

to Harrison, the former leader of CAC.   

             Colon argues that the admission of the rap video and tattoo images 

violated his First Amendment rights because courts should not ʺsustain a 

conviction that may have rested on a form of expression, however distasteful, 



                                       ‐ 16 ‐ 
 
which the Constitution tolerates and protects.ʺ  Street v. New York, 394 U.S. 576, 

594 (1969).  This challenge is meritless, however, because here the speech is not 

ʺitself the proscribed conduct.ʺ  United States v. Caronia, 703 F.3d 149, 161 (2d Cir. 

2012).  The speech was not the basis for the prosecution, but instead it was used 

to establish the existence of, and Colonʹs participation in, the alleged RICO 

enterprise.  See Wisconsin v. Mitchell, 508 U.S. 476, 489 (1993) (ʺThe First 

Amendment . . . does not prohibit the evidentiary use of speech to establish the 

elements of a crime or to prove motive or intent.ʺ); United States v. Salameh, 152 

F.3d 88, 112 (2d Cir. 1998) (per curiam).   

             Colon also argues that the rap lyrics were merely ʺfictional artistic 

expressionsʺ and ʺperverse pufferyʺ that should not have been admitted against 

him.  Indeed, in State v. Skinner, the New Jersey Supreme Court recently 

overturned a conviction where the stateʹs case at trial relied heavily on violent 

rap lyrics, as the court observed that ʺ[o]ne would not presume that Bob Marley, 

who wrote the well‐known song ʹI Shot the Sheriff,ʹ actually shot a sheriff.ʺ  218 

N.J. 496, 521 (2014).  Rap lyrics and tattoos are properly admitted, however, 

where they are relevant and their probative value is not substantially 

outweighed by the danger of unfair prejudice.  See United States v. Moore, 639 



                                         ‐ 17 ‐ 
 
F.3d 443, 447‐48 (8th Cir. 2011) (affirming admission of profane and violent rap 

recordings over Fed. R. Evid. 403 challenge where lyrics were probative of 

defendantʹs participation in narcotics conspiracy); United States v. Belfast, 611 F.3d 

783, 820 (11th Cir. 2010) (holding that rap lyrics were relevant and their probative 

value not substantially outweighed by any unfair prejudice in case where lyrics 

were used to show that defendant was associated with his father Charles Taylorʹs 

Anti‐Terrorism Unit, which tortured Sierra Leoneans in Liberia).  

              The government proffered the rap video to show Colonʹs animosity 

toward the Young Gunnaz, as well as his association with CAC.  The 

government similarly offered the tattoo evidence to help establish his motive for 

violence against the Young Gunnaz, and to show his loyalty to Harrison and 

Meregildo ‐‐ indeed other members of CAC had similar tattoos.  Hence, the rap 

video and tattoos were relevant, their probative value was not outweighed by 

the danger of unfair prejudice, and Colonʹs First Amendment rights were not 

implicated when the district court admitted the evidence from his social media 

account.   

               

               



                                        ‐ 18 ‐ 
 
C.    The Stored Communications Act 

             Colon submits that, as applied to him, the SCA is unconstitutional 

because it provides a mechanism for the government to obtain stored content, 

without a comparable mechanism for criminal defendants to do so.  See 18 U.S.C. 

§ 2703.  Colon claims that the SCA prohibited him from subpoenaing Facebook 

for page content, thereby denying him his Fifth Amendment due process right to 

present evidence and his Sixth Amendment right to confront adverse witnesses.   

             We review a constitutional challenge to a statute de novo.  United 

States v. Pettus, 303 F.3d 480, 483 (2d Cir. 2002).  Section 2703(c)(1) of the SCA 

provides: 

             A governmental entity may require a provider of 
             electronic communication service or remote computing 
             service to disclose a record or other information 
             pertaining to a subscriber to or customer of such service 
             (not including the contents of communications) . . . . 
       
18 U.S.C. § 2703(c)(1).  The government may obtain this information through, 

inter alia, a warrant, consent of the subscriber or customer, or through a court 

order in circumstances where the government offers ʺspecific and articulable 

facts showing that there are reasonable grounds to believe that the contents . . . 

are relevant and material to an ongoing criminal investigation.ʺ  Id. § 2703(c)(1)‐



                                         ‐ 19 ‐ 
 
2703(d).  The SCA does not, on its face, permit a defendant to obtain such 

content.2   

                      The instant challenge stems from the governmentʹs receipt of posts 

from the Facebook account of Devin Parsons (the ʺParsons Accountʺ).  Although 

Parsons was incarcerated at the time, he was relaying messages to a friend who 

would post them to Facebook for him, and later began to post messages himself 

from a contraband cell phone.  In one post, Parsons stated that he was ʺtellin onʺ 

certain individuals from the ʺbxʺ but ʺnot tellin on nobody from HARLEM.ʺ  

Appendix (ʺApp.ʺ) 486.  On September 12, 2012, before trial commenced, Colon 

sent a subpoena to Facebook seeking the contents of the Parsons Account.  On 

September 20, 2012, Facebook moved to quash the subpoena on the grounds that 

the SCA does not allow private parties to obtain content from service providers, 

and that the appropriate method for obtaining such content was to subpoena a 

user directly.  On October 4, 2012, the district court granted Facebookʹs motion to 

quash.   


                                              
                     The government points to other statutes and rules that similarly 
                      2

provide for one‐sided access.  For example, the search warrant provisions of Fed. R. 
Crim. P. 41(b) and the wiretap application provisions of 18 U.S.C. § 2516(1) both 
provide a means for the government to obtain evidence without a mechanism for 
defendants to do so.   
                        
                                                 ‐ 20 ‐ 
 
              On October 16, 2012, counsel for Colon notified the district court and 

the government that he had received the contents of the Parsons Account 

through the work of a private investigator.  Colonʹs counsel made use of the 

Parsons Account at trial, cross‐examining Parsons about the substance of the 

postings, and introducing a portion of the Parsons Account into evidence.  

Finally, in a letter dated February 5, 2013, Colon disputed that he had the 

complete Parsons Account because he ʺhad no way of knowing whether or not 

the Facebook records that [he] had for Parsons were complete.ʺ  App. 503‐04.   

              We have not previously addressed the question of the 

constitutionality of the SCA, and we need not do so now.  Colon possessed the 

very contents he claims the SCA prevented him from obtaining, and his 

suggestion that there could have been additional relevant exculpatory material in 

the Parsons Account is purely speculative.  He has made no showing as to what 

else the Parsons Account might have contained, or how it might have been 

helpful to him.  Moreover, he failed to subpoena Parsons and the individual who 

created the account in his name, the two direct potential sources for the contents 

of the account.  Colon, therefore, has not shown any injury from the statute.  We 

reject this claim.  



                                        ‐ 21 ‐ 
 
D.    The Jury Instructions 

             Two aspects of the district courtʹs instructions to the jury are 

challenged: (1) the uncalled witness charge, and (2) the supplemental instruction 

regarding the narcotics conspiracy.   

      1.      The Uncalled Witness Charge 

             Meregildo contends that his right to present a defense was infringed 

when the district court instructed the jury not to draw inferences against either 

party with respect to uncalled witnesses. 

             On the ninth day of trial, the government stated in open court but 

outside the presence of the jury that it planned to call cooperating witness Walter 

Aponte the next day as part of its case‐in‐chief.  The next day of trial, however, 

again in open court but outside the presence of the jury, the government stated 

that it would not, in fact, be calling Aponte.  Neither the government nor any of 

the defendants called Aponte to testify at trial.     

             Judge Pauley proposed to give his standard ʺuncalled witnessesʺ 

charge to the jury: 

                    You may have heard the names of certain people 
             during the course of the trial who did not testify.  I 
             instruct you that each party had an equal opportunity, 
             or lack of opportunity, to call any of these witnesses.  

                                          ‐ 22 ‐ 
 
               Therefore, you should not draw any inferences or reach 
               any conclusions as to what they would have testified 
               had they been called.  Their absence should not affect 
               your judgment in any way.  I remind you that the law 
               does not impose on a defendant the burden or duty of 
               calling any witnesses or producing any evidence. 
       
App. 3256.  Meregildo objected, initially on the grounds that he did not have an 

ʺequal opportunityʺ to call Aponte.  Tr. 5608‐09.  Judge Pauley overruled 

Meregildoʹs objection, finding that Aponte was equally available to both parties 

because Meregildo ʺcould have issued a subpoena,ʺ and Aponte was detained 

ʺright across the street.ʺ  Id.     

               The next day of trial, Meregildoʹs counsel conceded that he had an 

equal opportunity to call Aponte, but objected to the proposed language of the 

uncalled witness charge on the grounds that the jury should at least be permitted 

‐‐ if not required ‐‐ to draw an adverse inference against the government based 

on its sudden failure to call Aponte at trial.  Judge Pauley reiterated that 

Meregildo could make arguments regarding Aponteʹs absence to the jury, and in 

summation Meregildoʹs counsel did in fact argue that Aponte had been the one 

responsible for Ogarroʹs murder but that ʺweʹll never know because a 

cooperating witness, Mr. Walter Aponte, was never here.ʺ  Tr. 6017.  Over 




                                        ‐ 23 ‐ 
 
Meregildoʹs objections, Judge Pauley ultimately delivered the uncalled witness 

charge as proposed.   

             Meregildo contends that, instead of giving an uncalled witness 

charge, which permits no inferences, the district court should have given a 

missing witness charge, which ʺinvites the jury to draw an adverse inference 

against a party that fails to call a witness whose production . . . is peculiarly 

within [that partyʹs] power.ʺ  United States v. Gaskin, 364 F.3d 438, 463 (2d Cir. 

2004) (internal quotation marks omitted); compare 1 Leonard B. Sand, et al., 

Modern Federal Jury Instructions ¶ 6.04, at 6‐5 (rev. 2011) (ʺMissing Witness Not 

Equally Available to Defendantʺ), with id. at 6‐7 (ʺUncalled Witness Equally 

Availableʺ).  ʺWe review a district courtʹs refusal to provide a requested missing 

witness instruction for abuse of discretion and actual prejudice.ʺ  United States v. 

Ebbers, 458 F.3d 110, 124 (2d Cir. 2006); see also United States v. Torres, 845 F.2d 

1165, 1170‐71 (2d Cir. 1988) (ʺWhether a missing witness charge should be given 

lies in the sound discretion of the trial court.ʺ). 

             In this case, the district court did not abuse its discretion in 

delivering an uncalled witness instruction instead of a missing witness 

instruction.  Meregildo conceded in the district court that he had an equal 



                                          ‐ 24 ‐ 
 
opportunity to call Aponte, and thus he cannot now take the contrary position on 

appeal.  The district court had ʺdiscretion to (1) give no instruction and leave the 

entire subject to summations, (2) instruct the jury that no unfavorable inference 

may be drawn against either side, or (3) instruct the jury that an adverse 

inference may be drawn against either or both sides.ʺ  United States v. Caccia, 122 

F.3d 136, 139 (2d Cir. 1997) (citations omitted).  Given the facts of this case, Judge 

Pauley did not abuse his discretion in charging the jury that ʺno unfavorable 

inference may be drawn against either side.ʺ  Id.  Finally, Meregildo has not 

demonstrated actual prejudice.  Hence, this aspect of the appeal fails.        

      2.      The Supplemental Charge 

             Pierce, Colon, and Meregildo contend that the district courtʹs 

supplemental jury instruction ‐‐ that membership in Count Oneʹs racketeering 

enterprise (CAC) was not required for the Count Fifteen narcotics conspiracy ‐‐ 

constructively amended the indictment or, in the alternative, resulted in a 

prejudicial variance.   

             On November 29, having begun their deliberations, the jurors sent a 

note to Judge Pauley that asked: ʺAs related to [Count Fifteen], is the conspiracy 

limited to the Courtlandt Avenue [C]rew?  Or working together or in concert 



                                         ‐ 25 ‐ 
 
with the Courtlandt Avenue Crew?ʺ  Tr. 6462.  The government and defense 

counsel agreed that the court should re‐read the narcotics conspiracy charge to 

the jury, but the government argued that the court should also add that ʺ[t]he 

charge in the indictment is not by its terms . . . limited to the Courtlandt Avenue 

Crew or its members or associates.ʺ  Tr. 6429.  Over the objection of defense 

counsel, the district court read the following supplemental instruction to the jury:  

              Members of the jury, [Count Fifteen] of the indictment 
              does not allege that membership in the narcotics 
              conspiracy requires membership in the Courtlandt 
              Avenue Crew.  To show that a conspiracy existed, the 
              evidence must show that two or more persons, in some 
              way or manner, either explicitly or implicitly, came to 
              an understanding to violate the law and to accomplish 
              an unlawful plan . . . .  Finally, members of the jury, I 
              remind you of my instruction . . . that the indictment 
              defines the charged racketeering enterprise as the 
              Courtlandt Avenue Crew, which is simply a form of 
              reference adopted for the purposes of the indictment to 
              describe the group of individuals who participated in 
              the alleged racketeering enterprise.   
 
Tr. 6462‐63.   

                    a. Constructive Amendment 

              Pierce, Colon, and Meregildo contend that as charged in the 

indictment, participation in the Count Fifteen narcotics conspiracy required 

membership in CAC, and that when the court issued a supplemental instruction 

                                        ‐ 26 ‐ 
 
that CAC membership was not required for Count Fifteen, the narcotics 

conspiracy charge was constructively amended in violation of the Grand Jury 

Clause.  Defendants renew their argument that they were on notice to defend 

against only the charge of a narcotics conspiracy involving CAC, not that they 

ʺhad to defend against a general conspiracy to sell drugs in the Bronx.ʺ  App. 

3478. 

             We review claims of constructive amendment de novo.  United States 

v. McCourty, 562 F.3d 458, 469 (2d Cir. 2009).  We have held that a defendant 

raising a claim of constructive amendment must show that ʺthe terms of the 

indictment are in effect altered by the presentation of evidence and jury 

instructions which so modify essential elements of the offense charged that there is 

a substantial likelihood that the defendant may have been convicted of an 

offense other than that charged in the indictment.ʺ  United States v. Vilar, 729 F.3d 

62, 81 (2d Cir. 2013) (internal quotation marks omitted) (emphasis in original).  

We have not found constructive amendment in a case ʺwhere a generally framed 

indictment encompasses the specific legal theory or evidence used at trial.ʺ  

United States v. Milstein, 401 F.3d 53, 65 (2d Cir. 2005) (per curiam) (internal 

quotation marks omitted).   



                                         ‐ 27 ‐ 
 
              By the plain language of the indictment, membership in CAC was 

not required for Count Fifteen, the narcotics conspiracy count.  Count Fifteen 

does not explicitly mention CAC (i.e., the racketeering enterprise charged in 

Count One), nor does it assert that the goals of the narcotics conspiracy were 

coextensive with the goals of CAC.  In fact, two defendants who were not 

charged with being members of CAC in Count One were charged with being 

members of the Count Fifteen narcotics conspiracy.  Nothing in the indictment 

suggested that membership in CAC was a necessary prerequisite to membership 

in the narcotics conspiracy.  The general nature of the narcotics conspiracy 

charge put appellants on notice of the ʺcore of criminalityʺ charged in Count 

Fifteen, and the district courtʹs supplemental instruction did not modify any 

ʺessential elementʺ of the offense.  See United States v. DʹAmelio, 683 F.3d 412, 416‐

18 (2d Cir. 2012).  We conclude that there was no constructive amendment of the 

indictment.     

                    b. Prejudicial Variance 

              Defendants argue in the alternative that even if the supplemental 

instruction did not constructively amend the indictment, it constituted a 

prejudicial variance because it broadened the scope of the conspiracy such that 



                                        ‐ 28 ‐ 
 
the jury could convict the defendants in the absence of a common purpose.  

Colon contends that, rather than a common scheme or purpose, the proof 

showed an ʺundisciplined group of teenage crack peddlers [who] were 

concerned principally with advancing their own individual economic interests.  

To that end, especially after Harrisonʹs murder, they formed innumerable 

temporary alliances, connections and confederations.ʺ  Colon Br. 58.   

             ʺA variance occurs when the charging terms of the indictment are 

left unaltered, but the evidence offered at trial proves facts materially different 

from those alleged in the indictment.ʺ  United States v. Salmonese, 352 F.3d 608, 

621 (2d Cir. 2003) (internal quotation marks omitted).  Although both 

constructive amendment and variance are based on constitutional concerns, 

constructive amendment is a per se violation of the Grand Jury Clause, see id., 

while a defendant must show ʺsubstantial prejudiceʺ to warrant reversal on a 

variance claim, United States v. Rigas, 490 F.3d 208, 226 (2d Cir. 2007) (internal 

quotation marks omitted).  ʺBecause proof at trial need not, indeed cannot, be a 

precise replica of the charges contained in an indictment, this court has 

consistently permitted significant flexibility in proof, provided that the 

defendant was given notice of the core of criminality to be proven at trial.ʺ  



                                        ‐ 29 ‐ 
 
United States v. Heimann, 705 F.2d 662, 666 (2d Cir. 1983) (internal quotation 

marks omitted).   

             In conspiracy cases, we have held that ʺ[w]hen convictions have 

been obtained on the theory that all defendants were members of a single 

conspiracy although, in fact, the proof disclosed multiple conspiracies, the error 

of variance has been committed.ʺ  United States v. Bertolotti, 529 F.2d 149, 154 (2d 

Cir. 1975).  In Bertolotti, we acknowledged: 

                    This Circuit has gone quite far in finding single 
             conspiracies in narcotics cases.  Despite the existence of 
             multiple groups within an alleged conspiracy, we have 
             considered them as part of one integrated loose‐knit 
             combination in instances where there existed ʹmutual 
             dependence and assistanceʹ among the spheres, a 
             common aim or purpose among the participants, or a 
             permissible inference, from the nature and scope of the 
             operation, that each actor was aware of his part in a 
             larger organization where others performed similar 
             roles equally important to the success of the venture.   
         
Id. (citations omitted).  In Bertolotti we reversed the conviction because ultimately 

we found ʺno evidence linking [the defendantsʹ transactions] together in a single 

overall conspiracy.ʺ  Id. at 155.  

             Here, we are satisfied that there was sufficient evidence for a jury to 

find that the charged distribution took place and that defendantsʹ activities were 



                                        ‐ 30 ‐ 
 
part of the narcotics conspiracy charged in Count Fifteen.  Cooperating witnesses 

testified, inter alia, that Pierce sold drugs with other GFC members; and Parsons 

testified that he was instructed by Harrison that if Harrison was not available to 

receive the proceeds of narcotics sales, Parsons should deliver those proceeds to 

Pierce.  This evidence, along with the evidence of the roles of Meregildo and 

Colon described above in Parts A.1 and A.2 of the Discussion Section, established 

the requisite ʺmutual dependence and assistanceʺ necessary for ʺone integrated 

loose‐knitʺ conspiracy.  Id. at 154 (internal quotation marks omitted). 

E.    Pierceʹs Sentence 

             Pierce argues that the district court erred by imposing a 35‐year 

sentence for his two Section 924(c) gun convictions (Counts Twenty‐Four and 

Twenty‐Eight) because the district court sequenced the convictions in a way that 

is inconsistent with the rule of lenity.  This is an issue of first impression in the 

Second Circuit. 

             Under 18 U.S.C. § 924(c)(1)(A), for a first conviction, a defendant 

receives a mandatory minimum consecutive sentence of five years if the firearm 

is used or carried during the crime, and ten years if the firearm is discharged 

during the crime.  In the event of a ʺsecond or subsequent conviction . . . the 



                                         ‐ 31 ‐ 
 
person shall . . . be sentenced to a term of imprisonment of not less than 25 

years.ʺ  18 U.S.C. § 924(c)(1)(C).   

                 In Deal v. United States, the Supreme Court clarified that a ʺsecond or 

subsequent convictionʺ can arise when a defendant is charged with multiple 

violations of Section 924(c) in the same indictment or arising from the same 

proceedings.  508 U.S. 129, 135‐37 (1993).  One of the convictions is treated as the 

first conviction and the others are treated as ʺsecond or subsequent.ʺ  But the 

Supreme Court did not explain how to order those convictions for sentencing 

purposes, nor does the text of the statute provide guidance.  Accordingly, we 

adopt the analysis of the Sixth Circuitʹs recent decision in United States v. 

Washington, which we find persuasive.  714 F.3d 962, 971 (6th Cir. 2013) (ʺBecause 

we conclude that § 924(c)(1)(C) is ambiguous as to how convictions should be 

ordered for sentencing when a defendant is convicted on multiple counts of 

carjacking that arise from the same indictment and proceedings, we are bound 

by [the principle of lenity].ʺ); see also United States v. Major, 676 F.3d 803, 815 (9th 

Cir. 2012).   

                 Here, the district court treated the discharge conviction as the first 

Section 924(c) conviction (carrying 10 years), and the possession conviction as the 



                                            ‐ 32 ‐ 
 
second conviction (carrying 25 years), totaling a mandatory minimum of 35 

years.  On appeal, Pierce suggests ‐‐ and the government concedes ‐‐ that because 

the statute is silent on how the counts should be sequenced for sentencing 

purposes, the rule of lenity applies.  See Rewis v. United States, 401 U.S. 808, 812 

(1971) (ʺ[A]mbiguity concerning the ambit of criminal statutes should be 

resolved in favor of lenity.ʺ).  We agree.  The district court should have treated 

the possession conviction as the first Section 924(c) conviction (carrying 5 years), 

and the discharge conviction as the second conviction (carrying 25 years), 

totaling an aggregate statutory minimum of 30 years rather than 35 years for the 

Section 924(c) convictions.  Accordingly, we remand with instructions for the 

district court to vacate the sentences on the two counts and resentence Pierce 

accordingly.    

                                   CONCLUSION 

             For the foregoing reasons, the judgments of the district court are 

AFFIRMED, except that the case is REMANDED as to Pierce, with instructions 

for the district court to vacate and resentence on Counts Twenty‐Four and 

Twenty‐Eight as set forth above. 




                                         ‐ 33 ‐